Citation Nr: 0906257	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-08 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
to include for Department of Veterans Affairs (VA) treatment 
purposes.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a dental disorder, claimed as due to VA treatment.

3.  Evaluation of degenerative joint disease of the lumbar 
spine, rated noncompensable prior to December 9, 1999.

4.  Evaluation of degenerative joint disease of the lumbar 
spine, rated 10 percent disabling from December 9, 1999.

5.  Evaluation of cervical strain, rated noncompensable prior 
to June 22, 2000.

6.  Evaluation of cervical strain, rated 10 percent disabling 
from June 22, 2000.

7.  Evaluation of residuals of vein harvest of the left lower 
extremity, rated 10 percent disabling prior to May 14, 2008.

8.  Evaluation of residuals of vein harvest of the left lower 
extremity, rated 30 percent disabling from May 14, 2008.

9.  Evaluation of right knee chondromalacia, rated 
noncompensable prior to December 9, 1999.

10.  Evaluation of right knee chondromalacia, rated 10 
percent disabling from December 9, 1999.

11.  Evaluation of left knee chondromalacia, rated 
noncompensable prior to December 9, 1999.

12.  Evaluation of left knee chondromalacia, rated 10 percent 
disabling from December 9, 1999.

13.  Evaluation of scar of the left inner thigh, from the 
ankle to the groin, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the VA Regional Office 
(RO).

A September 2006 document shows the Veteran failed to appear 
for his scheduled hearing.

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a dental disorder, claimed as due to VA treatment 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, 
temporomandibular articulation, loss of the ramus, loss of 
the condyloid process, loss of the hard palate, loss of 
teeth, loss of the maxilla, or malunion/nonunion of the 
maxilla.

2.  The Veteran does not have treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, or 
periodontal disease due to service.

3.  Prior to December 9, 1999, there is no proof of 
periarticular pathology productive of painful motion, 
functional impairment due to any factor or limitation of 
motion of the lumbar spine, and examination of the 
musculoskeletal system was negative.

4.  From December 9, 1999, the Veteran's degenerative joint 
disease of the lumbar spine is manifested by limitation of 
flexion to 40 degrees.

5.  From December 9, 1999, the Veteran's cervical strain 
reflected the presence of periarticular pathology and some 
functional impairment.  Prior to that time, there is no proof 
of periarticular pathology or functional impairment.

6.  From December 9, 1999, the Veteran's cervical strain is 
manifested by flexion greater than 30 degrees, combined range 
of motion greater than 170 degrees, no muscle spasm, and only 
slight limitation of motion.

7.  Prior to May 14, 2008, the Veteran's residuals of a vein 
harvest of the left lower extremity are manifested by no more 
than mild, incomplete paralysis.

8.  From May 14, 2008, the Veteran's residuals of a vein 
harvest on the left lower extremity are manifested by severe 
incomplete paralysis of the external popliteal nerve.

9.  From July 1, 1998, the Veteran's left and right knees are 
characterized by periarticular pathology productive of 
painful motion.  Prior to July 1, 1998, there is no proof of 
periarticular pathology or functional impairment.

10.  From July 1, 1998, the Veteran's right knee 
chondromalacia is characterized flexion limited to 90 degrees 
and extension to 0 degrees.

11.  From July 1, 1998, the Veteran's left knee 
chondromalacia is characterized by flexion limited to 90 
degrees and extension to 0 degrees.

12.  The Veteran's scar of the left inner thigh, from the 
ankle to the groin, is not deep and does not cause any 
limited motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental 
disorder, to include for outpatient treatment purposes, have 
not been met. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303, 3.310, 3.381, 4.150, 17.161 (2008).

2.  The criteria for a compensable evaluation for 
degenerative joint disease of the lumbar spine, prior to 
December 9, 1999, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 4.71a, 
Diagnostic Code 5242 (2008).

3.  The criteria for a 20 percent disability evaluation for 
degenerative joint disease of the lumbar spine are met, from 
December 9, 1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

4.  The criteria for a 10 percent disability evaluation for 
cervical strain have been met, from December 9, 1999.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5290 (2002).

5.  The criteria for an evaluation in excess of 10 percent 
for cervical strain, from December 9, 1999, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2008).

6.  The criteria for an evaluation in excess of 10 percent 
for residuals of a vein harvest on the left lower extremity, 
prior to May 14, 2008, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8621 (2008).

7.  The criteria for an evaluation in excess of 30 percent 
for residuals of a vein harvest on the left lower extremity, 
from May 14, 2008, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8621 (2008).

8.  The criteria for an evaluation of 10 percent for right 
knee chondromalacia, from July 1, 1998, are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.59 (2008).

9.  The criteria for an evaluation in excess of 10 percent 
for right knee chondromalacia, from July 1, 1998, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008).

10.  The criteria for an evaluation of 10 percent for left 
knee chondromalacia, from July 1, 1998, are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.59 (2008).

11.  The criteria for an evaluation in excess of 10 percent 
for left knee chondromalacia, from July 1, 1998, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2008).

12.  The criteria for an evaluation in excess of 10 percent 
for scar of the left inner thigh, from the ankle to the 
groin, are not met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 7804 (2002); Diagnostic Code 7804 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received prior to the enactment of 
the VCAA.

A letter dated in March 2001 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was told what the evidence needed to show in order to 
substantiate his claim for service connection.

A March 2006 letter provided notice consistent with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

With regard to the Veteran's rating claims, they are all 
appeals of an initial grant of service connection and 
assignment of evaluation.  Where the original claim has been 
substantiated and the appellant disagrees with the initial 
rating assigned, the VCAA requires no additional notice.  
Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in July 2008, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
Veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his service 
connection claim and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

Although the Veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the service connection issue 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Veteran was also afforded examinations with 
regard to all of his rating claims.  All examinations were 
conducted by medical professionals, who interviewed and 
examined the Veteran.  The examiners provided symptoms and 
diagnoses consistent with the Veteran's statements and with 
the examinations of the Veteran.  Therefore, the Board 
concludes that all examinations were adequate.  Nieves-
Rodriguez v. Peake, No. 06-3012 (Vet. App. Dec. 1, 2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


I.  Dental Claim

Pertinent regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the Veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

It is noted that the dental conditions for which service-
connected compensation benefits are available are set forth 
under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  
Diagnostic Code 9900 contemplates chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible.  Diagnostic 
Codes 9901 and 9902 address loss of the mandible.  Diagnostic 
Codes 9903 and 9904 concern nonunion and malunion of the 
mandible, respectively.  Diagnostic Code 9905 addresses 
temporomandibular articulation and limited jaw motion. 
Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, 
and Diagnostic Codes 9908 and 9909 address loss of the 
condyloid process.  Diagnostic Codes 9910 and 9910 concern 
loss of the hard palate.  Loss of teeth is contemplated under 
Diagnostic Code 9913, and loss of the maxilla is addressed 
under Diagnostic Codes 9914 and 9915.  Finally, Diagnostic 
Code 9916 concerns malunion or nonunion of the maxilla.

The Board notes that the Veteran has also raised a claim of 
entitlement to benefits under 38 U.S.C.A. § 1151 for a dental 
disorder.  This claim is addressed in the remand section 
below.

The Court has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302 (1993).  Therefore, the Board will address both.

The Board will first address the claim of entitlement to 
service-connected compensation benefits.  According to the 
law, service connection is warranted if it is shown that a 
veteran has a disability resulting from an injury incurred or 
a disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The evidence of record shows that the Veteran does not 
demonstrate any of the dental conditions found under 
38 C.F.R. § 4.150.  While he has been shown to have missing 
teeth, his March 1998 VA examiner indicated that there was 
normal alveolar bone loss of both maxilla and mandible, where 
the teeth had been extracted.  The April 2003 VA examiner 
indicated that x-rays revealed that bone levels were within 
normal limits considering the Veteran's age.  Otherwise, he 
has been diagnosed with and treated for caries, 
periodontitis, and a partially edentulous state.  Because the 
evidence of record demonstrates that the Veteran does not 
have any of the dental conditions found under 38 C.F.R. § 
4.150, entitlement to service-connection for compensation 
purposes must be denied.

Having determined that the evidence does not support an 
allowance of service-connected compensation benefits, the 
Board must now consider whether service connection may be 
established solely for the purpose of outpatient treatment.

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.

The service treatment records show the Veteran underwent 
dental examination when he entered service in November 1966.  
He was missing tooth number 16.  The service records show the 
Veteran never underwent dental treatment while on active 
duty.  Examination in April 1967 showed the Veteran was 
missing tooth number 16.  Examination in August 1969 showed 
teeth numbers 8, 9, 14, 17, 27, 28, and 29 were restorable.

VA records dated from November 1969 to April 1970 show the 
Veteran underwent dental treatment, including extractions and 
fillings.

In his November 1969 claim for dental treatment, the Veteran 
listed no dental treatment during service and denied that his 
claim was regarding a dental condition that resulted from a 
combat wound or trauma to his face or jaw.

In an April 1970 rating decision, the RO indicated that teeth 
numbered 1, 21, 27, and 28 were missing, but they were not 
service incurred or aggravated.  The RO noted that there was 
no record of dental treatment or caries in service.

During his October 1996 RO hearing, the Veteran indicated 
that he had no dental treatment during service other than the 
initial examination.  He had problems but was unable to 
receive treatment.  He might have lost a tooth in Vietnam.  
He then sought treatment right after separation.

During his April 2003 VA examination, the Veteran denied that 
he was claiming entitlement to dental care.

Here, the post-service evidence shows treatment for missing 
teeth.  However, the Veteran underwent no treatment in 
service for his teeth.  The only tooth missing at separation 
was the same tooth missing at enlistment.  The Veteran denies 
having undergone any treatment for his teeth in service.  
While he testified that he may have lost a tooth while in 
Vietnam, the contemporaneous service records show this was 
not the case.  In addition, when the Veteran applied for 
treatment in November 1969, he denied that trauma or a combat 
injury caused any dental condition.  For this reason, service 
connection for treatment purposes is not permissible pursuant 
to 38 C.F.R. § 3.381.  There is no other basis for a grant of 
dental treatment under 38 C.F.R. § 3.381.

In conclusion, the evidence of record does not support a 
grant of entitlement to service connection for a dental 
disability, including for outpatient treatment purposes for 
any teeth.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


II.  Rating Claims

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).


Lumbar and Cervical Spine

The criteria for evaluating diseases or injuries of the spine 
were amended on September 23, 2002, and again in September 
2003.  In VAOPGCPREC 3-2000 (April 2003), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the Veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the Veteran's 
disability for periods preceding the effective date of the 
regulatory change.  The effective date of a liberalizing law 
or VA issue is no earlier than the effective date of the 
change.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  Note 
(2) provides that, for VA compensation purposes, the combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  Note (6) provides that disability of 
the thoracolumbar and cervical spine segments are to be rated 
separately, except when there is unfavorable ankylosis of 
both segments, which will be rated as a single disability.  
38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating  
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Diagnostic Code 5290 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the 
cervical spine.  Slight limitation of motion of the cervical 
spine was to be rated 10 percent disabling; moderate 
limitation of motion of the cervical spine was to be rated 20 
percent disabling; and severe limitation of motion of the 
cervical spine was to be rated 30 percent disabling.  38 
C.F.R. § 4.71a.

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was 
to be rated 10 percent disabling; moderate limitation of 
motion of the lumbar spine was to be rated 20 percent 
disabling; and severe limitation of motion of the lumbar 
spine was to be rated 40 percent disabling.  38 C.F.R. § 
4.71a.

Diagnostic Code 5295 (in effect prior to September 26, 2003) 
provided ratings for lumbosacral strain.  Lumbosacral strain 
with characteristic pain on motion was rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
the standing position, was rated 20 percent disabling.  
Severe lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated 40 percent 
disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 (in effect prior to September 23, 2002) 
provided ratings based on intervertebral disc syndrome.  
Postoperative intervertebral disc syndrome that was cured was 
to be rated noncompensably (0 percent) disabling.  Mild 
intervertebral disc syndrome was to be rated 10 percent 
disabling.  Moderate intervertebral disc syndrome with 
recurring attacks was to be rated 20 percent disabling.  
Severe intervertebral disc syndrome with recurring attacks 
with intermittent relief was to be rated 40 percent 
disabling.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, was to be 
rated 60 percent disabling.  38 C.F.R. § 4.71a.

A December 1999 private treatment report shows the Veteran 
had pain in his lumbar spine with no radicular component.  
The impression was acute cervical and lumbar strain.  The 
cervical spine had been bothering him a great deal.

A September 2000 private record shows the Veteran had flexion 
of the lumbar spine to approximately 40 degrees with definite 
spasm of the right paraspinous musculature.  The impression 
was acute lumbar strain and cervical strain.

January 2001 VA records of lumbar and cervical x-rays show 
there were minor productive changes involving the lumbosacral 
spine.  There was an essentially unremarkable study of the 
cervical spine.

January 2001 VA treatment records show the Veteran complained 
of neck and low back pain for thirty years.  He denied 
radiation to his arms or legs.  On examination, active range 
of motion was full but tender on the extremes.  Active range 
of motion of the neck was full with tenderness on 
hyperextension.  The assessment was chronic neck pain and low 
back pain, mechanical in nature.

A March 2001 private chiropractor record shows the Veteran 
had cervical, thoracic, and lumbopelvic ranges of motion that 
were not within normal limits.  Pain with restriction was 
elicited in all motions.  X-rays showed moderate degenerative 
joint disease and disc disease involving the spine.

In October 2003, the Veteran underwent VA examination.  He 
complained of pain across the lower back and neck.  There was 
constant pain with no flare-ups.  The Veteran denied any 
associated features or symptoms.  He used no assistive 
devices or braces.  His activities of daily living were not 
significantly precluded by his spine disorders.  He got 
crackles in his neck on turning his head while driving.  His 
low back pain was worse than his cervical pain.  On 
examination, range of motion of the thoracolumbar spine was 
flexion to 70 degrees, extension to 20 degrees, left and 
right lateral flexion to 20 degrees, and left and right 
lateral rotation to 30 degrees.  There was mild tenderness of 
the lumbosacral spine with some paraspinal spasm.  Range of 
motion of the cervical spine was flexion to 40 degrees, 
extension to 30 degrees, lateral flexion to 40 degrees, and 
rotation to 60 degrees.  There was some tenderness on the 
lower cervical spine.  There was no paraspinal spasm.  There 
was no painful motion but some stiffness and some discomfort 
at the end of flexion and extension of the thoraco lumbar 
spine.  Neurological examination was normal.  The diagnoses 
were lumbosacral strain with degenerative joint disease and 
cervical strain.

In November 2005, the Veteran underwent VA examination.  He 
complained of constant pain in his neck and low back.  He 
noted increased neck pain with weather changes and prolonged 
driving.  He noted increased low back pain with weather 
changes and prolonged walking.  There was no additional 
limitation of motion or functional impairment noted during 
these flare-ups.  He occasionally used a cane but walked 
unaided.  On examination, range of motion of the cervical 
spine was flexion to 45 degrees, extension to 0 degrees, left 
and right lateral flexion to 45 degrees, and left and right 
lateral rotation to 60 degrees.  The Veteran noted pain at 
the end point of range of motion on rotation with no pain 
from 0 to the end point.  There was no additional limited 
motion due to repetitive motions.  There were no objective 
findings of painful motion, spasm, or weakness.  There was no 
ankylosis.  Range of motion of the thoracolumbar spine was 
flexion to 90 degrees, extension to 30 degrees, right and 
left lateral flexion to 30 degrees, and right and left 
lateral rotation to 30 degrees.  The Veteran noted pain at 90 
degrees, with no pain from 0 to 90 degrees.  The Veteran was 
able to do two flexions but was unable to do the third due to 
pain and pulling in the paraspinal muscles with weakness 
noted.  There were objective findings of weakness noted with 
pain described by the Veteran.  There was no muscle spasm or 
guarding.  Neurological examination was normal.  Following x-
rays, the diagnoses were cervical strain and lumbar strain 
with minimal degenerative disc disease.

In May 2008, the Veteran underwent VA examination.  The 
Veteran described erectile dysfunction, numbness, leg or foot 
weakness, falls, and unsteadiness.  He also had fatigue, 
decreased motion, stiffness, weakness, and spasms.  He denied 
flare-ups of his spinal conditions.  On examination of the 
cervical and thoracic spine, there was no spasm, atrophy, 
guarding, pain with motion, tenderness, or weakness.  There 
was not muscle spasm, localized tenderness or guarding severe 
enough to be responsible for abnormal gait or abnormal spinal 
contour.  Motor, sensory, and reflex examinations were 
conducted.  There was sensory loss in the left medial 
malleolus area and medial ankle joint.  There was no 
ankylosis.

On examination of the thoracolumbar spine, flexion was to 90 
degrees, extension was to 30 degrees, lateral flexion was to 
30 degrees, and lateral rotation was to 30 degrees.  The 
examiner noted that, with regard to bilateral lateral 
rotation, pain began at 25 degrees.  With all other ranges of 
motion, there was pain on repetitive use but no loss of 
motion.  On examination of the cervical spine, flexion was to 
45 degrees, extension was to 45 degrees, lateral flexion was 
to 45 degrees, and lateral rotation was to 65 degrees.  The 
examiner noted that, with regard to bilateral lateral 
rotation, pain began at 55 degrees.  With all other ranges of 
motion, there was no pain on motion or loss due to repetitive 
use.  The diagnoses were chronic cervical strain and lumbar 
strain with mild degenerative disc disease.

In a July 2008 rating decision, the RO determined that the 
proper effective date for the award of service connection for 
the Veteran's cervical and lumbar spine was January 18, 1995.  
The RO determined that the Veteran had filed claims for these 
disabilities on that date, but the RO had not adjudicated the 
claims until June 2002.  Therefore, the RO assigned that 
effective date and a noncompensable evaluation for each spine 
disability from January 18, 1995.  A 10 percent rating was 
assigned to the lumbar spine disability from December 9, 
1999, the date of a document showing a diagnosis of acute 
lumbar strain and findings of pain with mild spasm.  A 10 
percent rating was assigned to the cervical spine disability 
from June 22, 2000, the date the Veteran submitted his 
additional claim for service connection, which led to the 
rating decision in June 2002.

In regard to the cervical spine, the Veteran was seen for 
complaints of the cervical spine on December 9, 1999.  Acute 
cervical strain was diagnosed.  The Veteran's diagnosis 
reflects the presence of periarticular pathology and some 
functional impairment.  See 38 C.F.R. § 4.59.  As such, a ten 
percent evaluation is warranted as of December 9, 1999.  
However, prior to December 9, 1999, there is no reliable 
evidence reflecting the degree of the Veteran's disability.  
In other words, the evidence is insufficient to evaluate 
until December 1999.  Stated differently, prior to December 
1999, there is no proof of periarticular pathology productive 
of painful motion, functional impairment due to any factor, 
or limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The record does establish that a general VA 
examination was conducted in 1995 and such examination was 
generally negative as to the musculoskeletal system. 
 Clearly, neither limitation of motion nor functional 
impairment was identified at that time.

The 10 percent evaluation assigned to the Veteran's cervical 
and lumbar spine disabilities contemplates periarticular 
pathology productive of painful motion.  38 C.F.R. § 4.59 
(2008).

The 10 percent evaluation for cervical strain is also 
consistent with slight limitation of motion, flexion greater 
than 30 degrees but not greater than 40 degrees, or the 
combined range of motion greater than 170 degrees but not 
greater than 335 degrees.  In order to warrant a higher 
evaluation, the evidence must approximate the functional 
equivalent of moderate limitation of motion, forward flexion 
greater than 15 degrees but not greater than 30 degrees, or 
combined range of motion not greater than 170 degrees.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The 10 percent evaluation for lumbar strain is also 
consistent with slight limitation of motion, flexion greater 
than 60 degrees but not greater than 85 degrees, or the 
combined range of motion greater than 120 degrees but not 
greater than 235 degrees.  In order to warrant a higher 
evaluation, the evidence must approximate the functional 
equivalent of moderate limitation of motion, forward flexion 
greater than 30 degrees but not greater than 60 degrees, or 
combined range of motion not greater than 120 degrees.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the cervical spine disability, the Board finds 
that an increased evaluation is not warranted.  The Veteran's 
flexion of the cervical spine has never been limited to 30 
degrees or less.  Likewise, the combined range of motion of 
the cervical spine has never been limited to 170 degrees or 
less.  Furthermore, throughout the appeal period, the Veteran 
has demonstrated only slight limitation of motion of the 
cervical spine.  While he was shown to have 0 degrees of 
extension on one occasion in November 2005, he had full 
forward flexion and lateral flexion at that time.  Also, his 
rotation was only slightly limited.  This showed the 
Veteran's cervical spine at its most limited.  In addition, 
the Board has considered the Veteran's complaints of pain at 
or near the ends of some ranges of motion.  However, even 
considering any additional functional impairment due to pain, 
the Board finds that the Veteran has never demonstrated more 
than slight limitation of motion of his lumbar spine.  
Finally, the Veteran has never demonstrated muscle spasm of 
his cervical spine.  As such, an increased evaluation for the 
cervical spine disability under either the previous or 
revised criteria is not warranted.

Furthermore, neurological examination was consistently 
normal, as shown on examination in October 2003 and November 
2005.  Therefore, separate disability evaluations for any 
neurological components are not appropriate here.  
Furthermore, the Veteran has not demonstrated any disc 
disease of his cervical spine.  As such, evaluation under the 
criteria for intervertebral disc syndrome is not warranted.

Consequently, the Board finds that the evidence preponderates 
against a finding that the Veteran's cervical spine 
disability warrants an increased evaluation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In regard to the lumbar spine, the Board notes that the 
appellant entered a claim for service connection for a back 
disorder in 1995.  The claim was not adjudicated until June 
2002.  Thereafter, the RO recognized that there had been a 
pending claim and that the effective date should be January 
18, 1995, with a compensable evaluation assigned as of 
December 9, 1999.  

The Board has reviewed every document contained in the claims 
file.  Here there is no reliable evidence reflecting the 
degree of the Veteran's lumbar spine disability prior to 
December 9, 1999.  In other words, the evidence is 
insufficient to evaluate until December 1999.  Stated 
differently, prior to December 1999, there is no proof of 
periarticular pathology productive of painful motion, 
functional impairment due to any factor, or limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
record does establish that a general VA examination was 
conducted in 1995 and such examination was generally negative 
as to the musculoskeletal system.  Clearly, neither 
limitation of motion nor functional impairment was identified 
at that time.  Therefore, the Board finds that a compensable 
evaluation is not warranted prior to December 9, 1999.

With regard to the Veteran's lumbar spine evaluation since 
December 9, 1999, the Board notes that a September 2000 
private medical record shows the Veteran's forward flexion of 
the lumbar spine was limited to 40 degrees.  Normal forward 
flexion of the lumbar spine is 90 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2008).  As such, the Board finds that this 
demonstrates moderate limitation of motion under the prior 
rating criteria.  Therefore, a 20 percent disability 
evaluation is assigned to the Veteran's lumbar spine 
disability throughout the appeal period.

However, an increase in excess of 20 percent for the lumbar 
spine disability is not warranted.  None of the evidence 
shows forward flexion limited to 30 degrees or less.  The 
evidence demonstrates consistently that the Veteran never had 
any ankylosis of his spine.  While the Veteran has been shown 
to have some disc disease of the lumbar spine, there is no 
evidence of any incapacitating episodes or attacks of disc 
disease.  As such, an increased evaluation is not warranted 
under the criteria for IVDS, following either the September 
2002 or September 2003 regulatory revisions.  Furthermore, 
even when taking into account any additional functional 
impairment due to flare-ups, the Veteran has never 
demonstrated severe limitation of motion.  Finally, the 
Veteran does not have severe lumbosacral strain, nor has he 
demonstrated any of the symptoms associated with an increase 
under the criteria in effect prior to September 2003.

The Board notes that the Veteran's neurological examinations 
have consistently been normal with regard to his lumbar 
spine.  While the May 2008 VA examination shows he had some 
sensory loss in the lower left extremity, this is due to his 
vein harvest, which is addressed in the claim below.

As such, an increased evaluation of 20 percent is assigned to 
the Veteran's lumbar spine disability.  To the extent that 
one is sought, the evidence preponderates against an increase 
in excess of 20 percent.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Vein Harvest-Lower Left Extremity

The Veteran's residuals of a vein harvest on the left lower 
extremity are rated under the criteria of Diagnostic Code 
8621.

Incomplete paralysis of the external popliteal (common 
peroneal) nerve will be rated as 10 percent disabling where 
mild, 20 percent disabling where moderate, and as 30 percent 
disabling where severe.  Complete paralysis of the external 
popliteal (common peroneal) nerve, with foot drop and slight 
droop of first phalanges of all toes, such that the foot 
cannot dorsiflex, extension (dorsal flexion) of proximal 
phalanges of toes is lost, abduction of foot is lost, 
adduction is weakened, and anesthesia covers entire dorsum of 
foot and toes will be rated as 40 percent disabling.  
Neuritis and neuralgia of the external popliteal (common 
peroneal) nerve will be rated on the same basis.  38 C.F.R. 
Part 4, Codes 8521, 8621, 8721.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

In September 2001, the Veteran underwent VA examination.  He 
had undergone bypass surgery, and the vein harvest from his 
left lower extremity was performed for that reason.  After 
the surgery, the Veteran developed pain where there was low 
impact injury to the left leg.  There was diminished sensory 
in the left lower leg.  There was diminished sensory in the 
medial aspect of the left lower leg.  There was sensory 
involvement in L5 distribution.  Motor was not affected.  
Fine motor control was not affected.  There was no paralysis 
or muscle wasting.  There was diminished sensory in the lower 
one-third of the left lower extremity on the medial aspect.  
There was not joint involvement.  The diagnosis was residuals 
of vein harvest, left lower extremity, medial aspect, with 
diminished sensory in the lower one-third of the leg.

An October 2001 private treatment record shows the Veteran 
underwent evaluation for peripheral neuropathy.  Examination 
showed good to normal muscle strength.  There was decreased 
pin prick over the feet and absent muscle atrophy.  Following 
nerve conduction studies, it was noted the Veteran had no 
peripheral neuropathy detected.

In October 2003, the Veteran underwent VA examination.  The 
Veteran described numbness in the left foot and ankle.  The 
specific nerve involved is the cutaneous sensory nerves of 
the left ankle and foot.  There was sensory involvement in 
the cutaneous distribution of the left ankle and foot.  Motor 
power was not affected.  There was no paralysis or muscle 
wasting.  There was hyperesthesia and hypersensitivity to pin 
prick on the ankle and dorsum of the foot.  Nerve conduction 
velocity of the left lower limb was within normal limits.  No 
peripheral neuropathy was detectable.

In May 2008, the Veteran underwent VA examination.  He 
complained of numbness in his left foot.  He also had an 
antalgic gait.  He did not have stability to stand on the 
left foot alone and has fallen.  Motor examination showed the 
affected nerve was the saphenous.  Sensory examination showed 
decreased results in pain and light touch of the left lower 
extremity.  Reflex examination was normal.  There was no 
muscle atrophy or abnormal muscle tone.  The Veteran tended 
to drag the left foot slightly, and balance was slightly off 
with a tendency to move towards the right when ambulating 
with an antalgic type gait.  The diagnosis was saphenous vein 
harvest with mild residual saphenous nerve impairment.  There 
was neuralgia but no paralysis or neuritis.  It had some 
effect on his activities of daily living.

Evaluating the evidence of record, the Board finds that, 
prior to May 2008, a 10 percent evaluation was warranted.  
Repeated examinations disclosed sensory involvement.  
However, there was no paralysis, muscle wasting, or 
impairment of motor power.  Therefore, the Board finds that 
an increased evaluation, prior to May 14, 2008, is not 
warranted.

Beginning May 14, 2008, in order to warrant an increase to a 
40 percent rating, the Veteran's disability must be shown to 
consist of complete paralysis of the nerve, with foot drop 
and slight droop of the first phalanges of all toes, such 
that the foot could not dorsiflex, extension of the proximal 
phalanges of the toes was lost, abduction was lost, adduction 
was weakened, and anesthesia covered the entire dorsum of the 
foot and toes.  None of the evidence of record suggests the 
Veteran experiences complete paralysis of this nerve, and the 
Veteran has not demonstrated any of the symptoms associated 
with this rating criteria.  As such, the evidence 
preponderates against a finding that an increased evaluation 
in excess of 30 percent for residuals of a vein harvest on 
the left lower extremity is warranted.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


Knees

Prior to December 9, 1999, the Veteran's bilateral knee 
chondromalacia was rated as one disability and assigned a 
noncompensable evaluation.  Effective December 9, 1999, the 
left and right knees were evaluated separately and assigned 
10 percent evaluations.

The RO indicated in the June 2002 rating decision that the 
Veteran originally filed his claim for these disabilities on 
January 18, 1995.  However, the RO did not adjudicate the 
claims at that time.  When the RO later adjudicated the 
Veteran's claim, it assigned a single noncompensable 
evaluation to the Veteran's bilateral knee chondromalacia 
from January 18, 1995, and assigned separate 10 percent 
evaluations from December 9, 1999, the date of a private 
medical record showing a diagnosis of bilateral 
chondromalacia patella.

A review of the claims file shows that the Veteran was, at 
times, rated for bilateral chondromalacia and assigned a 
single 10 percent evaluation.  This was reflected in the May 
2008 rating decision.  However, in a July 2008 rating 
decision, the RO reported that the evaluation for bilateral 
chondromalacia was actually 0 percent from January 18, 1995, 
to December 9, 1999, instead of 10 percent from July 1, 1998, 
to June 22, 2000.  The 10 percent evaluation had also been 
noted in a January 2005 rating decision.  In June 2002, the 
RO assigned a 10 percent evaluation for chondromalacia, 
effective June 22, 2000.

The Board shall proceed despite the error and use the last 
rating decision, erroneous as it might be.

As noted above, at least one of the rating decisions assigned 
a single 10 percent evaluation for bilateral chondromalacia, 
effective July 1, 1998.  To the extent that the RO has 
revoked the 10 percent evaluation, it is restored, since 
there was no reasoning for the reduction.  Furthermore, 
separate 10 percent evaluations for each knee are assigned as 
of July 1, 1998, on the same reasoning that the RO used for 
assigned 10 percent in the first place.

However, prior to July 1, 1998, a compensable evaluation is 
not warranted.  There was no proof of limitation of motion, 
pain, or functional impairment of either knee.  Rather, the 
1995 VA examination disclosed no atrophy, tenderness, 
limitation of flexion, or limitation of extension.  In fact, 
gait and flow of movement were normal.  The motor system and 
coordination were normal.  Such findings establish that there 
was no functional impairment and that the knees were not 
compensably disabling.

The 10 percent evaluation assigned to the Veteran's left and 
right knee disabilities, from July 1, 1998, contemplates 
periarticular pathology productive of painful motion.  38 
C.F.R. § 4.59 (2008).  It is also consistent with the 
functional equivalent of flexion limited to 45 degrees.  In 
order to warrant an increase to a 20 percent evaluation, the 
evidence must approximate the functional equivalent of 
flexion limited to 30 degrees.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 45 degrees 
is rated 10 percent disabling; flexion of the leg limited to 
30 degrees is rated 20 percent disabling; and flexion of the 
leg limited to 15 degrees is rated 30 percent disabling.  38 
C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may 
be granted based on limitation of flexion (Diagnostic Code 
5260) and limitation of extension (Diagnostic Code 5261) of 
the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 10 
degrees is rated 10 percent disabling.  38 C.F.R. § 4.71a.

A December 1999 private record shows the Veteran complained 
of knee pain.  X-rays were completely negative with regard to 
arthritis.  Patellofemoral joints looked normal.  Examination 
of the knees revealed patellofemoral tenderness and pain with 
resistance in the quadriceps.  The impression was bilateral 
chondromalacia patella.

A September 2000 private treatment record shows examination 
revealed pain primarily peripatellar.  He did not really have 
much medial joint line tenderness.  He had 1+ effusion on the 
left and none on the right.  There was no instability.  The 
impression was severe chondromalacia patella bilaterally.

An October 2000 VA outpatient record shows the Veteran 
complained of bilateral knee pain, mainly with ambulating.  
He occasionally felt crepitus.  He denied any specific 
locking up.  He had give-way sensations.  On evaluation, the 
Veteran had full extension and flexion to approximately 125 
degrees of both knees.  He was stable to varus and valgus 
stress.  He had negative Lachman's, negative McMurray's, and 
negative drawer test bilaterally.  X-rays revealed no 
significant arthritis in either knee.  The assessment was 
bilateral knee pain, possibly secondary to chondromalacia 
patella.

A January 2001 VA outpatient record shows the Veteran had 
been given knee braces during his previous appointment.  The 
assessment was chronic anterior knee pain.

A March 2001 private record from the Veteran's chiropractor 
shows an assessment of bilateral knee pain, chronic, 
primarily to degenerative joint disease with chondromalacia 
patella.  It was not noted that x-rays of the knees were 
taken.

In October 2003, the Veteran underwent VA examination.  He 
wore knee braces frequently.  There was pain and stiffness in 
the knees, aggravated by prolonged bending or standing.  With 
walking, the left knee felt unstable.  Climbing stairs 
resulting in discomfort and instability.  There were no 
flare-ups.  The Veteran had constant pain.  There were no 
episodes of dislocation or recurrent subluxation.  The 
Veteran was sedentary but was independent in self care.  On 
examination, flexion was to 120 degrees.  There was normal 
stability with no weakness, effusion, or muscle wasting.  
There was mild tenderness on pressure over the bilateral 
patella.  There was no pain on motion of the joint.  Joint 
function was additionally limited by stiffness.  The Veteran 
had a normal gait.  X-rays showed a negative standing right 
knee and negative standing left knee with numerous metallic 
clips overlying the soft tissue of the medial aspect of the 
knee.  The diagnosis was bilateral patellofemoral syndrome.

In November 2005, the Veteran underwent VA examination.  He 
complained of pain with weakness, stiffness, swelling, 
instability, locking and lack of endurance.  He noted flare-
ups with weather changes, prolonged walking, standing, and 
climbing stairs.  These flare-ups resulted in no additional 
limitation of motion or functional impairment.  The Veteran 
used braces on his knees and occasionally used a cane.  He 
had no episodes of dislocation or recurrent subluxation.  
Flexion was to 10 degrees actively and to 140 degrees 
passively.  He had full extension.  Testing for stability was 
normal.  The Veteran could flex and extend the knees in a 
sitting position from 0 to 90 degrees with pain at 0 degrees 
and no pain from 90 to 0 degrees.  He was able to do 
repetitive motions with pain at the end point of 0 degrees of 
extension.  There were no objective findings, but pain was 
noted by the Veteran.  He had a slow gait favoring the left 
leg without functional impairment.  Following x-ray 
examination, the diagnosis was retro patellar pain syndrome.  
The examiner was unable to determine if there would be more 
functional impairment during flare-ups.

In May 2008, the Veteran underwent VA examination.  He 
currently wore braces and had knee effusions.  He used braces 
for walking.  The Veteran complained of instability, pain, 
stiffness, weakness, and effusion.  He denied episodes of 
dislocation or subluxation.  He had locking episodes daily.  
Range of motion of the right knee was flexion to 140 degrees, 
with pain at 130 degrees.  Extension was to 0 degrees.  There 
was no additional limitation of motion due to repetitive use.  
The left knee range of motion was flexion to 140 degrees, 
with pain at 130 degrees.  Extension was to 0 degrees.  There 
was no additional limitation of motion due to repetitive use.  
There was no ankylosis.  The diagnosis was bilateral knee 
chondromalacia.

As noted above, the Veteran's left and right knees are each 
assigned a 10 percent disability evaluation.  

With regard to limitation of motion, both of the Veteran's 
knees have been shown to flex to at least 90 degrees.  All of 
the evidence demonstrates that, even considering any 
additional functional impairment due to flare-ups, the 
Veteran could flex both of his knees to 90 degrees.  While 
the November 2005 VA examination showed the Veteran could 
only actively flex his knees to 10 degrees, the examiner was 
able to passively flex the knees to 140 degrees.  
Furthermore, later in the same examination, the Veteran was 
able to flex both knees to 90 degrees.  Therefore, an 
increased evaluation to 20 percent is not warranted under 
Diagnostic Code 5260.

While a veteran may be separately rated under Diagnostic Code 
5261 for limitation of extension, the Veteran has been 
consistently shown to have extension to 0 degrees, which is 
normal.  Extension of the knees was never shown to be limited 
due to functional impairment during flare-ups.  As such, an 
evaluation under Diagnostic Code 5261 for limitation of 
extension is not warranted.

Finally, Diagnostic Code 5257 provides the rating criteria 
for recurrent subluxation or lateral instability of the knee.  
While the Veteran began complaining in October 2003 that his 
knee felt unstable, examination consistently revealed that 
the Veteran had normal stability on testing.  Additionally, 
the Veteran never reported that either knee gave way and 
caused him to fall.  He only said that he felt like he had 
instability in the knees.  Furthermore, he consistently 
denied any dislocation or subluxation.  Therefore, the Board 
finds that an evaluation under the criteria of Diagnostic 
Code 5257 is not appropriate here.

Furthermore, the Board finds that the Veteran does not have 
arthritis of either knee.  While the March 2001 private 
record from his chiropractor shows a notation of degenerative 
joint disease of the knees, there is no indication that x-
rays were taken at that time.  In addition, all x-rays taken 
before or since March 2001 show the Veteran has no arthritis 
of either knee.  Therefore, evaluation under Diagnostic Codes 
5003 and 5010 is not warranted.

The Board concludes that a 10 percent rating for each knee 
should be assigned from January 19, 1995.  However, the 
evidence preponderates against a finding that an evaluation 
in excess of 10 percent is warranted for either the right or 
left knee.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Scar

The Veteran's scar of the left inner thigh, from his ankle to 
his groin, is rated 10 percent disabling.

The criteria used to evaluate disabilities involving the skin 
were revised effective August 30, 2002, after the Veteran 
filed his claim in June 2000.  In VAOPGCPREC 3-2000 (April 
2003), VA's General Counsel held that when a provision of the 
VA rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
Veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the Veteran's disability for periods preceding the effective 
date of the regulatory change.  The effective date of a 
liberalizing law or VA issue is no earlier than the effective 
date of the change.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008).

Diagnostic Code 7801 (effective August 30, 2002) provides 
ratings for scars, other than the head, face, or neck, that 
are deep or that cause limited motion.  Scars that are deep 
or that cause limited motion in an area or areas exceeding 6 
square inches (39 sq. cm.) are rated 10 percent disabling.  
Scars in an area or areas exceeding 12 square inches (77 sq. 
cm.) are rated 20 percent disabling.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Codes 7802, 7803, and 7804 (effective August 30, 
2002) provide for a 10 percent rating for certain scars.  
This is the maximum schedular rating for these Diagnostic 
Codes.  38 C.F.R. § 4.118.

Diagnostic Code 7805 (effective August 30, 2002) provides 
that other scars are to be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118.

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following: a 10 percent evaluation was warranted 
for superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent evaluation was warranted for superficial scars that 
were tender and painful on objective demonstration.  
Diagnostic Code 7804.

In September 2001, the Veteran underwent VA examination.  He 
underwent open heart bypass surgery in 1997.  As a result of 
the vein harvest, he developed a scar on the medial aspect of 
the left lower leg.  He reported some pain alongside his 
scar.  The scar was throughout the length of the medial 
aspect of the left lower extremity.  It was vertical.  There 
were points of tenderness on the middle side of the left 
lower extremity scar.  It was nonadherent and very soft.  
There was no ulceration or breakdown of skin.  There was no 
elevation or depression of the skin.  There was no tissue 
loss, edema, or keloid formation.  Disfigurement was minimal 
to moderate.  The scar was sensitive to the touch.

In November 2005, the Veteran underwent VA examination.  The 
scar was on the medial portion of the left leg, from the 
groin to the ankle.  It was 73 centimeters by 2 centimeters.  
There was palpable tenderness of the scar over the medial 
malleolus.  There was no adherence, and texture was normal.  
The scar was stable, superficial, and the same color as the 
surrounding tissue.  There was no elevation or depression, 
inflammation, edema, or keloid formation.  There was no 
induration or inflexibility.  There was no limitation of 
motion or other limitation of function caused by the scar.

In May 2008, the Veteran underwent VA examination.  There was 
no skin breakdown.  There was tenderness on palpation.  There 
was no adherence to underlying tissue, no resulting 
limitation of motion or loss of function, no underlying soft 
tissue damage, and no skin ulceration or breakdown over the 
scar.  The diagnosis was surgical scar, secondary to 
saphaneous vein removal.

Under both the prior and revised rating criteria, the 
Veteran's scar, which is on his left lower extremity, must be 
shown to be deep or cause limited motion to warrant an 
evaluation in excess of 10 percent.  The evidence of record 
consistently shows the Veteran's scar was not elevated or 
depressed, there was no adherence or induration, and there 
was no limitation of motion or limitation of function due to 
the scar.  As such, evaluation under Diagnostic Code 7801 of 
the revised criteria or 7805 of the old or revised criteria, 
is not warranted.  All other Diagnostic Codes provide for a 
maximum schedular evaluation of 10 percent.

Therefore, the evidence preponderates against a finding that 
an increased evaluation is warranted for the Veteran's scar 
of the lower left extremity.  Thus, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Conclusion

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As indicated above, staged ratings are appropriate 
for some of the Veteran's disabilities, and such ratings have 
been applied where appropriate.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008) for any of the Veteran's disabilities.  In 
this respect, the Board notes that the medical evidence fails 
to show and the Veteran has not asserted that he required 
frequent periods of hospitalization for any of his 
disabilities on appeal.  Furthermore, the Veteran has not 
alleged any marked interference with employment due to these 
disabilities.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a dental disorder, to include for VA 
treatment purposes, is denied.

A compensable evaluation for degenerative joint disease of 
the lumbar spine, prior to December 9, 1999, is denied.

An evaluation of 20 percent for degenerative joint disease of 
the lumbar spine, is granted, effective December 9, 1999, 
subject to the laws and regulations governing the payment of 
VA benefits.

An evaluation of 10 percent for cervical strain is granted, 
from December 9, 1999, subject to the laws and regulations 
governing the payment of VA benefits.

An evaluation in excess of 10 percent for cervical strain, 
from December 9, 1999, is denied.

An evaluation in excess of 10 percent for residuals of vein 
harvest of the lower left extremity, prior to May 14, 2008, 
is denied.

An evaluation in excess of 30 percent for residuals of vein 
harvest of the left lower extremity, from May 14, 2008, is 
denied.

An evaluation of 10 percent for right knee chondromalacia, 
from July 1, 1998, is granted, subject to the laws and 
regulations governing the payment of VA benefits.

An evaluation in excess of 10 percent for right knee 
chondromalacia, from July 1, 1998, is denied.

An evaluation of 10 percent for left knee chondromalacia, 
from July 1, 1998, is granted, subject to the laws and 
regulations governing the payment of VA benefits.

An evaluation in excess of 10 percent for left knee 
chondromalacia, from July 1, 1998, is denied.

An evaluation in excess of 10 percent for scar of the left 
inner thigh, from the ankle to the groin, is denied.


REMAND

The Board finds that the Veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a dental disorder, 
claimed as due to VA treatment, must be remanded.  In an 
October 1996 written statement, the Veteran's private dentist 
indicated that he reviewed the Veteran's records back to 
treatment at VA in 1969 and 1970.  While the Veteran's 
dentist wrongly states that the Veteran was service-connected 
for teeth numbered 21, 27, and 28, he does state that the 
treatment the Veteran was afforded was not acceptable 
treatment.  He indicates there were better laboratory means 
of prosthetic replacement than that afforded to the Veteran.  
Also, other amalgam fillings showed gross overhands and 
overuse of amalgam, which is also unacceptable treatment.  
The Veteran's dentist then indicates that the ultimate result 
of this treatment was the breakdown of the lower dentition 
and root canals of teeth numbered 29 and 31.

The Veteran has been afforded several VA examinations related 
to his dental disorders.  However, no examiner has provided 
an opinion with regard to his claim for benefits under 
38 U.S.C.A. § 1151 for the treatment he received in 1969 and 
1970.  The Board finds that a remand is necessary to obtain 
such an opinion.

Accordingly, the case is REMANDED for the following action:

The Veteran's claims file should be 
provided to a VA examiner for review.  The 
examiner is specifically asked to review 
the VA dental treatment records dated in 
1969 and 1970 and the October 1996 written 
statement from the Veteran's dentist.  The 
examiner should indicate whether there is 
additional disability as the result of VA 
dental treatment from November 1969 to 
April 1970.  If so, the examiner should 
provide an opinion with respect to whether 
the proximate cause of any such additional 
disability was carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing the surgery; or 
whether such disability was due to an 
event not reasonably foreseeable.  The 
complete rationale for all opinions 
expressed should be fully discussed in the 
examination report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


